

116 SRES 98 IS: SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Resolution
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 98IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mrs. Blackburn submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONEstablishing the Congressional Gold Star Family Fellowship Program for the placement in offices of
			 Senators of children, spouses, and siblings of members of the Armed Forces
			 who are hostile casualties or who have died from a training-related
			 injury.
	
 1.Short titleThis resolution may be cited as the SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Resolution.
		2.Congressional Gold Star Fellowship Program
 (a)DefinitionsIn this section— (1)the term eligible individual means an individual who is the child (including a stepchild), spouse, or sibling of a member of the Armed Forces who is a hostile casualty or died from a training-related injury;
 (2)the terms hostile casualty and training-related injury have the meanings given those terms in section 2402(b) of title 38, United States Code; and (3)the term Program means the Congressional Gold Star Family Fellowship Program established under subsection (b).
 (b)EstablishmentThere is established in the Senate the Congressional Gold Star Family Fellowship Program, under which an eligible individual may serve a 12-month fellowship in the office of a Senator.
 (c)Direction of ProgramThe Program shall be carried out under the direction of the Secretary of the Senate. (d)Placement in District of Columbia office or a State officeAn individual may serve a fellowship under the Program at the office of a Senator in the District of Columbia or an office of the Senator in the State the Senator represents.
 (e)RegulationsThe Program shall be carried out in accordance with regulations promulgated by the Committee on Rules and Administration of the Senate.